1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12   TELONIOUS LAMAR TAYLOR,                   )   No. CV 19-5862-GW (PLA)
                                               )
13                           Petitioner,       )   JUDGMENT
                                               )
14                      v.                     )
                                               )
15   JOSIE GASTELLO, Warden,                   )
                                               )
16                           Respondent.       )
                                               )
17

18          IT IS ADJUDGED that the above-captioned action is dismissed without prejudice for lack
19   of jurisdiction.
20

21   DATED: July 18, 2019                             ___________________________________
                                                           HONORABLE GEORGE H. WU
22                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
